Case 4:19-cv-04205-JST Document 62-1 Filed 06/17/20 Page 1 of 4




             EXHIBIT A
                      Case 4:19-cv-04205-JST Document 62-1 Filed 06/17/20 Page 2 of 4


Abdul-Rahim, Regina

From:                               Abdul-Rahim, Regina
Sent:                               Friday, May 29, 2020 11:25 AM
To:                                 'Benavides, Monique@CDCR'
Cc:                                 Akerley, Stephen; Kwan, Adrian; Ducker, Philip
Subject:                            RE: Chad Kester (CDC No. BA1121) - Request for room reservation for attorney call for Friday
                                    (May 29) at 11:00am


Great! Thank you Monique. Have a great weekend, stay safe and healthy too!

From: Benavides, Monique@CDCR <Monique.Benavides@cdcr.ca.gov>
Sent: Friday, May 29, 2020 11:09 AM
To: Abdul-Rahim, Regina <RDAbdul-Rahim@mintz.com>
Cc: Akerley, Stephen <SJAkerley@mintz.com>; Kwan, Adrian <AKwan@mintz.com>; Ducker, Philip <PCDucker@mintz.com>
Subject: Re: Chad Kester (CDC No. BA1121) - Request for room reservation for attorney call for Friday (May 29) at 11:00am

We will have Inmate Kester in the phone June 10th at 11:00 a.m.
Have a great weekend everyone and stay safe and healthy.

Get Outlook for iOS

From: Abdul-Rahim, Regina <RDAbdul-Rahim@mintz.com>
Sent: Friday, May 29, 2020 10:38:13 AM
To: Benavides, Monique@CDCR <Monique.Benavides@cdcr.ca.gov>
Cc: Akerley, Stephen <SJAkerley@mintz.com>; Kwan, Adrian <AKwan@mintz.com>; Ducker, Philip <PCDucker@mintz.com>
Subject: RE: Chad Kester (CDC No. BA1121) - Request for room reservation for attorney call for Friday (May 29) at 11:00am

CAUTION: This email originated from outside of CDCR/CCHCS. Do not click links or open attachments unless you recognize the sender and
know the content is safe.



Good morning Monique,

No worries. Please let us know if Wednesday, June 10, starting at 11:00 a.m. is available. Thank you.

Regards,
Regina Abdul-Rahim | Assistant
Mintz | SF Office
44 Montgomery Street, 36th Floor | San Francisco, CA 94104
Dir: +.1415.696.5405 | Main: +1.415.432.6000

From: Benavides, Monique@CDCR <Monique.Benavides@cdcr.ca.gov>
Sent: Friday, May 29, 2020 6:44 AM
To: Abdul-Rahim, Regina <RDAbdul-Rahim@mintz.com>
Cc: Akerley, Stephen <SJAkerley@mintz.com>; Kwan, Adrian <AKwan@mintz.com>
Subject: RE: Chad Kester (CDC No. BA1121) - Request for room reservation for attorney call for Friday (May 29) at 11:00am

Good morning,

                                                                   1
                      Case 4:19-cv-04205-JST Document 62-1 Filed 06/17/20 Page 3 of 4
I am just receiving your email as our office is Teleworking a few days out of the week. Unfortunately, today is not available. I
have been told, due to triple Board of Parole Hearings next week, there is no room availability. Our next available for a phone
call would be the week of June 8, 2020. Let me know, if any day that week will work.

thanks

From: Abdul-Rahim, Regina <RDAbdul-Rahim@mintz.com>
Sent: Thursday, May 28, 2020 3:17 PM
To: Benavides, Monique@CDCR <Monique.Benavides@cdcr.ca.gov>
Cc: Akerley, Stephen <SJAkerley@mintz.com>; Kwan, Adrian <AKwan@mintz.com>
Subject: RE: Chad Kester (CDC No. BA1121) - Request for room reservation for attorney call for Friday (May 29) at 11:00am

CAUTION: This email originated from outside of CDCR/CCHCS. Do not click links or open attachments unless you recognize the sender and
know the content is safe.



Dear Monique,

Just following up on our request to reserve a room for a conference call with Mr. Kester tomorrow. If it’s too late to set this
up for tomorrow, please let us know if we can instead set this up for next Tuesday, June 2 starting at 11:00 a.m. We look
forward to hearing back from you soon.


Regards,
Regina Abdul-Rahim
Assistant

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
44 Montgomery Street, 36th Floor, San Francisco, CA 94104
Office: +1.415.432.6000 | Direct +1.415.696.5405
rdabdulrahim@mintz.com | Mintz.com

From: Abdul-Rahim, Regina
Sent: Wednesday, May 27, 2020 11:36 AM
To: 'Benavides, Monique@CDCR' <Monique.Benavides@cdcr.ca.gov>
Cc: Akerley, Stephen <SJAkerley@mintz.com>; Kwan, Adrian <AKwan@mintz.com>
Subject: Chad Kester (CDC No. BA1121) - Request for room reservation for attorney call for Friday (May 29) at 11:00am

Dear Monique,

Attorneys Stephen Akerley and Adrian Kwan would like to reserve a room for Chad Kester for a conference call this Friday,
May 29, starting at 11:00 a.m. The topic of discussion will be regarding his ongoing litigation.


The call-in number is as follows:

         Call-in number: (877) 434-2303
         Passcode: 415 432 6092


Please confirm if this schedule works for you. Greatly appreciate your help.

Sincerely,
                                                                   2
                            Case 4:19-cv-04205-JST Document 62-1 Filed 06/17/20 Page 4 of 4
Regina Abdul-Rahim
Assistant

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
44 Montgomery Street, 36th Floor, San Francisco, CA 94104
Office: +1.415.432.6000 | Direct +1.415.696.5405
rdabdulrahim@mintz.com | Mintz.com




STATEMENT OF CONFIDENTIALITY:
The information contained in this electronic message and any attachments
to this message are intended for the exclusive use of the addressee(s)
and may contain confidential or privileged information. If you are not
the intended recipient, or the person responsible for delivering the
e-mail to the intended recipient, be advised you have received this
message in error and that any use, dissemination, forwarding, printing,
or copying is strictly prohibited. Please notify Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo immediately at either (617) 542-6000 or at
DirectorofIT@Mintz.com, and destroy all copies of this message and any
attachments. You will be reimbursed for reasonable costs incurred in
notifying us.




                                                                           3
